OPINION — AG — ** PUBLIC ACCOUNTANCY — LICENSE REQUIREMENT ** UNDER 59 O.S. 15.2 [59-15.2], THE BOARD OF PUBLIC ACCOUNTANCY MUST ISSUE A LICENSE OR PERMIT WHEN IT DETERMINES AN APPLICANT MEETS THE REQUIREMENTS OF 59 O.S. 16 [59-16](1), 59 O.S. 16 [59-16](2), 59 O.S. 16 [59-16](3). SAID BOARD MAY 'NOT' REQUIRE AN ORAL OR WRITTEN EXAMINATION AS A CONDITION FOR ISSUANCE OF A LICENSE TO THOSE QUALIFIED UNDER 59 O.S. 16 [59-16]. SAID BOARD DOES 'NOT' HAVE THE DISCRETION TO DENY A LICENSE OR PERMIT TO AN APPLICANT QUALIFIED UNDER 50 O.S. 16 [50-16] WITHOUT SHOWING THAT SAID APPLICANT FAILED TO COMPLY WITH OTHER RELEVANT PROVISIONS OF 59 O.S. 15.2 [59-15.2] (QUALIFICATIONS, ELIGIBILITY, ACCOUNTANTS, LICENSE, APPLICATION) CITE: 59 O.S. 15.14 [59-15.14] (PENN LERBLANCE)